DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1).
For claim 1, Bauman et al teach a build composition for three dimensional printing process ([0001]-[0045]), the build composition including thermoplastic particles ([0060]).
However, Bauman et al. fail to teach the composition further comprising a first photoluminescent agent and a second photoluminecent agent as claimed. 
In the same field of endeavor, SICPA Holding SA teach print composition comprising first photoluminescent and the second photoluminescent agent (claim 1, “first fluorescent dye” “second fluorescent dye”). 
It would have been  obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the composition as taught by Bauman et al with including first and second photoluminescent agent, as taught by SICPA Holding SA, for the benefit of authenticating articles produced (see page 1 lines 1-10).
As for claim 2, SICPA Holding SA further teach or suggest the first/second photoluminescent agent are UV fluorescent pigments (page 22. Para 4 bottom). 
As for claim 4, SICPA Holding SA further teach the total amount of photoluminescent agent in the composition is 0.1 to 3 weight% based on the total weight of the composition (see page 26, para 3).

As for claims 6-7, and 9-10, SICPA Holding SA further teach the emission spectrum of the agents to generate the photoluminescent emission at a wavelength of 400 to 700 nm (page 22 para 4 at the bottom); impossibility to detect the spectral characteristic in visible light, structure of the composition having photoluminescent agents (p. 24, para 1 bottom) and emission spectroscopy (see p. 12 para 2 at top). 
In regards to claim 10, since SICPA teaches first and second photoluminescent agent with the claimed characteristics as defined above (see page 4 para 4-6; page 10 para 1), thus having a third photoluminescent agent as claimed would have been obvious to one skilled in the art for similarly providing desired final effect in the article produced (see page	 31 para 1 -3). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in view of Landry et al (US 7713590 B2).
As for claim 3, Bauman et al and SICPA holding SA teach all the limitations to the claim invention as discussed above, however, fail to teach the first photoluminescent agent and/or the second photoluminescent agent are solid particles having a particle size of 10 to 100 micron. 
In the same field of endeavor, relating to photoluminescent agents, solid particles a size of 10 to 100 micron, are known from Landry et al (Col 8 lines 45-62).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention effectively filed to include desired sized photoluminescent agent, taught by Landry et al, into the build composition, for the benefit of providing desired final functionality in the final article produced.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al (US 2007238056 A1) in view of SICPA Holding SA (WO 2016042025 A1) in view of Agarwal et al (US 2008/121818 A1).
Claim 8, Agarwal et al teach all the limitations to the claim invention as discussed above, however, fails to teach the first photoluminescent agent and/or the second photoluminescent agent has both fluorescent and phosphorescent properties. 
In the same field of endeavor, relating to photoluminescent agent, Agarwal et al teach the photoluminescent agents having both fluorescent and phosphorescent properties ([0030]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to incorporate the photoluminescent agent as taught by Agarwal into the build composition as discussed above, for the benefit of providing desired functional provided in the final article produced (see Agarwal, abstract, and [0002]-[0005], [0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0179878 A1 – Stasiak et al teach first photoluminescent ink and second photoluminescent ink for 3D printing system (see [0079]).
US 2007/0262714 A1 – Bylsma teach first and second photoluminescent materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743